DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on June 24, 2022 were received and fully considered. Claims 1 and 30 were amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a method. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...training a machine learning engine comprising a fractional flow reserve (FFR) model on a training electrocardiogram signal data and a training observational patient feature data set to predict fractional flow reserve measurements at a plurality of different cardiac locations; applying...the electrocardiogram signal data for the patient and the observational patient feature data for the patient to the trained machine learning engine comprising the FFR model to predict probabilities of stenosis at a plurality of different cardiac locations for the patient within a time period; evaluating each probability relative to one or more threshold probabilities in order to classify each probability.”

These limitations describe a mental process.
 
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...receiving, to one or more processors, electrocardiogram signal data for a patient; receiving, to the one or more processors, observational patient feature data for the patient; one or more processors... and generating an electronic report to relay predicted probabilities.”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the identified judicial exception and outputting. 
	Furthermore, the additional limitations amount to well-known conventional techniques for obtaining data (receiving electrocardiogram signal data and receiving observational patient feature data) and generically recited step of outputting (generating an electric report to relay predicted probabilities), which does not add significantly more to the judicial exception. 
Dependent claims 2-30 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-30 are not patent eligible under 35 USC 101.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Specifically, applicant appears to raise the following sub-arguments:
The claimed invention does not recite an explicit mathematical algorithm or formula;
The claimed invention cannot be practically performed mentally;
The claimed invention recites an improvement to the technical field of precision medicine or medical diagnostics.
Examiner respectfully disagrees and maintains that the claimed invention is not patent eligible.
	While Examiner agrees that explicit math is not recited, nothing in the claimed invention suggests that the identified abstract idea cannot be performed mentally (or using pen and paper). Applicant appears to argue that the amended limitation “training a machine learning engine” cannot be practically performed mentally.  However, "machine learning engine" can equate to many different things. Examiner also adds that "machine learning" has been accomplished mentally for decades. For example, a histologist looking at slides to diagnose a disease is the mental form of "machine learning". Here, the crux of the claimed invention appears to be tied up in these mental steps or "machine learning" without details and without doing anything with the results other than generating a report. Accordingly, Examiner maintains that the claimed invention recites a mental process.
Next, Examiner does not find applicant’s “improvement” argument to be persuasive. This is because the purported improvement (alleged better precision) appears to lie within the judicial exception itself. However, the Court has held that “the judicial exception alone cannot provide the improvement.” See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981). 
	For these reasons, Examiner maintains that claims 1-30 are not patent eligible. Please see corresponding rejection heading above for more detailed 101 analysis. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791